Fourth Court of Appeals
                                 San Antonio, Texas
                                       May 30, 2018

                                    No. 04-18-00281-CR

                                     Leroy SANCHEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR13374
                       Honorable Andrew Carruthers, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on May 30, 2018.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of May, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court